Opinion issued March 26, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00986-CV
                           ———————————
                  PERVIS RAY CARTWRIGHT, Appellant
                                        V.
        ANN HARRIS BENNETT AND DOUG EUSTICE, Appellees


             On Appeal from the Count Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1108953


                         MEMORANDUM OPINION

      Appellant, Pervis Ray Cartwright, filed a notice of appeal on October 24, 2018

attempting to appeal from the trial court’s June 5, 2018 order dismissing the

underlying action. Appellee Doug Eustice subsequently filed a “Response to

Appellant’s Notice of Appeal” requesting that our Court dismiss the appeal for want
of jurisdiction because appellant’s notice of appeal was untimely. We construe

appellee’s pleading as a motion to dismiss for want of jurisdiction. We grant the

motion and dismiss the appeal.

      Generally, a notice of appeal is due within thirty days after the final judgment

is signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if, within thirty days after the

judgment is signed, any party timely files a motion for new trial, motion to modify

the judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. See TEX. R. APP. P. 26.1(a); TEX. R. CIV. P.

329b(a), (g). The time to file a notice of appeal may also be extended if, within

fifteen days after the deadline to file the notice of appeal, a party properly files a

motion for extension. See TEX. R. APP. P. 10.5(b), 26.3. A motion for extension of

time is necessarily implied when an appellant, acting in good faith, files a notice of

appeal beyond the time allowed by Rule 26.1, but within the fifteen-day extension

period provided by Rule 26.3. See TEX .R. APP. P. 26.1, 26.3; Verburgt v. Dorner,

959 S.W.2d 615, 617–18 (Tex. 1997).

      Here, the trial court signed the judgment from which appellant appeals on June

5, 2018 and no motion for new trial was filed. Therefore, appellant’s notice of appeal

was due by July 5, 2018. See TEX. R. APP. P. 26.1. Appellant’s October 24, 2018

notice of appeal was filed over three months after the deadline. Without a timely


                                           2
filed notice of appeal, this Court lacks jurisdiction over the appeal. See TEX. R. APP.

P. 25.1. Accordingly, appellee moved to dismiss this appeal for want of jurisdiction

due to the untimely notice of appeal. Appellant failed to respond.

      We grant appellee’s motion to dismiss the appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                          3